Case: 4:21-cv-00019-DDN Doc. #: 1-1 Filed: 08/28/20 Page: 1 of 7 We AHA

ol NHI. onsen connrovonssnomece a ooronk

JUL 28 2020

RICK WARREN
COURT CLERK

61.-2020-3405 -

QUINTESSA LLC, d/b/a
QUINTESSA MARKETING,

 

Plaintiff,
VS.

ERB LEGAL INVESTMENTS, LLC.
d/b/a THE BRADLEY LAW FIRM

eee ee ee ee es

Defendant.
PETITION

COMES NOW the Plaintiff, Quintessa LLC, d/b/a Quintessa Marketing (“Plaintiff”), and
for its causes of action against Defendant, ERB Legal Investments. LLC, d/b/a/ The Bradley Law
Firm, alleges and states as follows:

PARTIES, JURISDICTION, AND VENUE

1. Plaintiff is a domestic limited liability company headquartered in Oklahoma City,
Oklahoma County, Oklahoma.

2. Defendant is a foreign limited liability company registered in the State of Missouri
and headquartered in Saint Louis, Missouri.

3, The Oklahoma County District Court has subject matter jurisdiction over the
transactions and occurrences stated herein and personal jurisdiction over the parties hereto.

4, Venue is proper in Oklahoma County District Court pursuant to 12 0.8. § 187.

FIRST CAUSE OF ACTION — BREACH OF CONTRACT

Plaintiff adopts and restates the allegations in Paragraphs 1-4 above and further states:
5. On April 20, 2020, Plaintiff and Defendant entered into a written contract

(hereinafter the “Contract”) whereby Plaintiff promised to provide personal injury case leads to
Case: 4:21-cv-00019-DDN Doc. #: 1-1 Filed: 08/28/20 Page: 2 of 7 PagelD #: 5

Defendant, and Defendant promised to pay for same at an agreed-upon price. See Contract, Exhibit
1.

6. The Contract called for Defendant to make an initial “Campaign” payment to
Plaintiff, after which Plaintiff would begin sending case leads to Defendant and charging
Defendant for same. /d.

7. The Contract permitted Defendant to “disengage” or turn down leads within a set
time frame, but only for specified reasons set forth in the Contract.

8. Moreover, the Contract required Defendant to disengage leads through Plaintiff's
online web portal in order to not be charged for the lead.

9. The parties operated under their agreement for approximately three months, with
Plaintiff sending Defendant hundreds of leads.

10. Following an internal audit, Plaintiff learned that it had sent Defendant far more
leads than Defendant has paid for.

1]. Further, Defendant failed to properly or timely disengage at least 32 leads that it
has not paid for (and thus owes Plaintiff for).

}2. Plaintiff has demanded payment from Defendant for the leads it failed to properly
or timely disengage, but Defendant has refused to make such payment.

13. Defendant’s failure to pay Plaintiff for leads it has not properly disengaged
constitutes a breach of the parties’ Contract.

14. As a result of Defendant's breach, Plaintiff has incurred damages in an amount in

excess of $50,000.00.

Page 2 of 4
Case: 4:21-cv-00019-DDN Doc. #: 1-1 Filed: 08/28/20 Page: 3 of 7 PagelD #: 6

SECOND CAUSE OF ACTION —ACTUAL/CONSTRUCTIVE FRAUD

Plaintiff adopts and restates the allegations in Paragraphs 1-14 above and further states:

15. During the course of the parties’ contractual relationship, Plaintiff sent Defendant
various leads which Defendant purportedly “disengaged” or turned down through Plaintiff's online
web portal.

16. In disengaging or turning down various leads through Plaintiff's online web portal,
Detendant (through its agents Edward Ryan Bradley and Rachel Schmitt) falsely represented to
Plaintiff that these leads were being di sengaged/rejected because there was either too little property
damage (“under $1,500.00"), or because the potential client was “unresponsive.”

17. Following an internal audit, Plaintiff discovered that Defendant did not actually
disengage these leads/clients. In reality, Defendant only disengaged the leads through Plaintiff's
online web portal so as to not be charged for the leads.

18. However, Defendant continued to pursue multiple leads it had “disengaged” (i.e.,
continued representing the clients associated with such leads and even settled claims for some of
these clients),

19. Detendant falsely represented to Plaintiff that these leads had been “disengaged”
with the intent that Plaintiff rely on such representations and not charge Defendant for the leads.

20. Plaintiff did, in fact, rely on Defendant's false representations by crediting or
retunding the lead fees back to Defendant’s Campaign and not charging Defendant for the leads.

21. Plaintiff has suffered substantial damages as a result of its reliance on Defendant’s
false representations.

22. Specifically, Plaintiff has lost in excess of $30,000.00 in lead fees as a direct result

of Defendant’s fraudulent representations and actions.

Page 3 of 4
Case: 4:21-cv-00019-DDN Doc. #: 1-1 Filed: 08/28/20 Page: 4 of 7 PagelD #: 7

EXEMPLARY DAMAGES
Plaintiff adopts and restates the allegations in Paragraphs 1-22 above and further states:
23. Defendant's fraudulent acts and omissions, as set forth above. were malicious,
oppressive, and done in reckless disregard of Plaintiff's rights.
24. _— As a direct result of Defendant’s oppressive acts and reckless disregard for
Plaintiff's rights, Plaintiff has suffered substantial damages.
25. Plaintiff is therefore entitled to punitive damages in an amount sufficient to deter
similar behavior in the future.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for judgment against Defendant in an amount in excess of
$75,000.00, including attorney's fees, costs and interest, and for all such further relief as the Court
deems just and equitable.
Respectfully submitted,

Fad CF

Benjamin M. M. McCaslin, OBA #32826

STRIDE Law, PLLC :
7919 Mid America Blvd, Ste. 230 |
Oklahoma City, OK 73135

Ph: (405) 513-4725

Fax: (405) 562-5646

ATTORNEY FOR PLAINTIFF

Page 4 of 4
Case: 4:21-cv-00019-DDN Doc. #: 1-1 Filed: 08/28/20 Page: 5 of 7 PagelD #: 8

EXHIBIT 1
Case: 4:21-cv-00019-DDN Doc. #: 1-1 Filed: 08/28/20 Page: 6 of 7 PagelD #: 9

QUINTESSA MARKETING

BULK MARKETING, FULL SERVICE PLATFORM AND GENERAL TERMS OF SERVICE

This agreement is entered into as of (“the effective date”), between you, The Bradley Law Firm (“you” or
“your”} and QUINTESSA MARKETING and its affiliates (collectively “QUINTESSA") for the services
(“services”) described below.

Details of Services Provided by Quintessa Marketing:

Beginning on the effective date, 04/20/2020, QUINTESSA MARKETING will begin to deliver Personal Injury
leads in Missouri to_The Bradley Law Firm.

QUINTESSA adheres to required disclaimers including Missouri's on all owned digital properties used to
generate leads and do not include any specific attorney information,

QUINTESSA MARKETING will provide pre-qualified leads to The Bradiey Law Firm. Prompt lead delivery is
provided via email, portal notification and live call transfer.

 

Lead Tier Description Price Territory

 

Tier 1 Motor Vehicle Accident $2,000 per Plaintiff Missouri

 

Commercial Policy/Motor

Tier 2
e Vehicle Accident Injury

$4,200 per Plaintiff Missouri

 

 

 

 

 

 

Terms and Cancellation:

Initial

—t-77/ The Marketing Campaigns are pre-funded with an initial payment of $50,000.
Tier 1/Tier 2 leads are deducted from the funded amount al the time of lead delivery.

Quintessa tracks and accounts for the funds each law firm has in its campaign at all times

Your law firm has the ability to see how much money remains in its campaign at any given
time,

LE Smpaign funding balance must remain above 10%. Once your balance reaches 10%,
Quintessa will notify you of additional funding requirements to continue your campaign.

The Bradley Law Firm will have six full days (at least 144 hours} to turn down or disengage the
lead for approved reasons described below unless otherwise agreed upon in writing by

we intessa Marketing. At 12am on the seventh day, leads will not be eligible for
disengagement. Leads that are turned down or disengaged for the approved reasons

described in this agreement will be credited back to your Campaign balance once Quintessa
has verified and may be subject to internal audit which typically takes 5 days.

Turndowns and Disengazements
Approved reasons for turning down ar disengaging a lead, unless otherwise agreed by
Quintessa Marketing are as follows:
ae fault
Propérty Damage under $1,500
Defendant Uninsured and no PC UM
No medical treatment within 14 days of injury
Case: 4:21-cv-00019-DDN Doc. #: 1-1 Filed: 08/28/20 Page: 7 of 7 PagelD #: 10

 

eads that you turn down or disengage, must be done by using the Quintessa Marketing

Srecee nat ortal in order to receive credit back to your campaign. Leads may no longer be pursued by

  

e Bradley Law Firm or its affiliate referral firms once the lead has been disengaged.

rvice Fee: Quintessa also provides call center intake services and reporting for your
Peeeecone rketing campaign at a rate of 2% of all funding. Service fee is waived if payment is made

a ACH.

By Signing this Agreement, | understand and agree to the Services Provided and the Terms of this

Agreement.

 

Signature

Lauren Mingee CEO & Owner
Quintessa Marketing

 

Printed Name

Lauren Mingee CEO & Owner
Quintessa Marketing

I Eu

Signature

Licensee
The Bradley Law Firm

fe Pye ~ raeencey

 

Printed Name

 

Licensee

The Bradley Law Firm
4-21-20

Date

S2IIF Crod

Bar [0D Number

 
